Citation Nr: 1820645	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-48 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1989 to June 1993, with additional service in the National Guard.
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously remanded by the Board in February 2013 and June 2015.


FINDING OF FACT

The Veteran's current diagnosis of a lower back condition is not related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for lower back condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




Merits of the Claim

The Veteran contends that his currently diagnosed lower back condition is related to his active duty military service.  Specifically, the Veteran states that in August 1999, he injured his back while lifting a toolbox while on active duty with the Army National Guard.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Further, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C. §§ 101(21), (24); 38 C.F.R. § 3.6(a), (d). Active duty for training (ACDUTRA) includes full-time duty performed by Reservists for training purposes or by members of the National Guard of any state. 38 U.S.C. § 101(22); 38 C.F.R. 
§ 3.6(c). Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

The Veteran contends that his current back disorder is the result of an injury incurred during a period of INACDUTRA in August 1999.  As the incident in August 1999 was an injury, as opposed to a disease, service connection could be established for the current back disorder if it were found to be related to the injury incurred during INACDUTRA.

The record shows that the Veteran has multiple diagnoses regarding his back since he injured it in 1999.  These include lumbosacral strain from August 1999; left trapezius strain from May 2001; chronic lower back pain from March 2006; lower back pain with radiculopathy bilateral lower extremities from May 11, 2009; very mild herniated disc L5-S1 from May 11, 2009; and slight worsening of mild herniated disc L5-S1 from May 31, 2012.  Thus, the record is clear that the Veteran indeed has a current diagnosis of a low back condition.

Regarding the requirement for an in-service incurrence, service treatment records from August 1999 note a low back strain from lifting tool boxes, which is consistent with the Veteran's lay statements regarding his condition.  As such, the record is clear that the Veteran did, in fact, have an in-service incurrence of a low back condition for VA purposes.

Therefore, the only question that remains is whether the Veteran's currently diagnosed back disability is related to the in-service injury.  However, while the Veteran has undergone several examinations, no examiner has concluded that his lower back condition is related to service. 

The Veteran underwent a private medical examination in April 2011, during which the examiner noted that the Veteran to have a mild herniated disc.  However, the examiner opined that the Veteran's current back pain "certainly would not have been related to the injury 10 years ago as by now it would have been resolved." 

In a March 2013 VA examination, the Veteran reported hurting his low back while lifting chains from a truck in 1999.  Range of motion testing revealed the Veteran to be within normal limits and without pain.  The examiner did note the Veteran's lumbar spine to be tender to palpation.  The examiner found the Veteran to have no identifiable diagnosis, though he did note that an MRI revealed a small disc herniation with no neural compromise.  As such, the examiner concluded that the Veteran did not have a current diagnosis of a low back condition that was etiologically related to service.  

Finally, in a May 2016 Disability Benefits Questionnaire (DBQ), the VA examiner who reviewed the Veteran's file noted that the Veteran has been employed as a custodian and street cleaner since leaving service, jobs which can be strenuous on the back.  He noted the August 1999 in-service back strain and the diagnosis of a herniated disc and degenerative disc disease (DDD) in May 2009.  However, the examiner concluded that the May 2009 diagnoses were less likely than not related to the August 1999 low back strain.  Specifically, the examiner noted that the Veteran's 1999 back strain was a muscle injury, and opined that it is feasible that the Veteran could experience some recurrent problems with back muscles.  Yet, the examiner found the Veteran's initial X-rays and CT scan to be normal, and there was no evidence of radiculopathy in the lower extremities until 10 years after leaving the military.  Therefore, the examiner concluded that any current back pain was more likely a result of the Veteran's employment as a custodian and street cleaner than it was of an in-service back strain 10 years prior.

The only evidence linking the current back condition to service is the Veteran's own statements and testimony.  In this regard, the Veteran is competent to report symptoms of back pain that he may have experienced at any time.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, however, he is not competent to medically relate his current symptoms to a back injury in service, nearly six years prior to originally filing his claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore, his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board finds that, given the more probative evidence  indicates that the Veteran's current back condition is not related to his in-service injury, the Veteran's statements made in pursuit of compensation regarding the etiology of his disability are less credible.  Rather, the competent evidence of record shows that the current back condition is due to other factors including the Veteran's post-service work as a custodian and street cleaner.  To that end, the May 2016 VA examiner thoroughly reviewed the record, including the Veteran's lay testimony as to continuity of his back pain, and concluded that the type of back injury incurred in service could not have caused or contributed to the Veteran's current lower back condition.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lower back condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R.           § 3.102.


ORDER

Service connection for a lower back condition is denied.




_____________________________                       ___________________________   
         MARTI N. HYLAND                                                 D. Martz Ames
          Veterans Law Judge,                                              Veterans Law Judge,
     Board of Veterans' Appeals                                   Board of Veterans' Appeals



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


